IN THE SUPREME COURT OF THE STATE OF NEVADA


                    RJS LEGACY, LLC, A DELAWARE                            No. 82577
                    LIMITED LIABILITY COMPANY; AND
                    LISA SHAMBRO,
                                        Appellants,
                                   vs.                                      FILED
                    IBMS LLC, IN ITS OWN INDIVIDUAL
                    CAPACITY, AND DERIVATIVELY ON                           OCT 2 1 2021
                    BEHALF OF FOURTEENER, LLC, A                           ELIZABE A. BROWN
                                                                         CLERK • F - PROM COURT
                    NEVADA LIMITED LIABILITY                             gy AV"
                                                                                    cti
                    COMPANY; MITCHELL CHAIT; AND
                    DANIELLE SLAUGHTER, AS
                    SUCCESSOR INTERIM RECEIVER,
                                        Res ondents.

                                            ORDER DISMISSING APPEAL

                                This is an appeal from a district court order appointing a
                    successor interim receiver. Eighth Judicial District Court, Clark County;
                    Nancy L. Allf, Judge.
                                Respondent IBMS LLC has filed a motion to dismiss this appeal
                    for lack of jurisdiction. IBMS contends that NRAP 3A(b)(4) does not allow
                    an appeal from an order appointing a successor receiver. In opposition,
                    appellants assert that the plain language of NRAP 3A(b)(4) allows an
                    appeal from an order appointing a receiver and the challenged order
                    appoints a receiver; the rule is not limited to orders appointing an initial



                           'IBMS also asserts that (1) the order is not appealable as a final
                    judgment and (2) appellants cannot raise any arguments in this appeal
                    related to the original order appointing a receiver. See NRAP 3A(b)(1).
                    However, appellants specifically disclaim jurisdiction based on the entry of
                    final judgment and appear to disclaim any attempt to appeal from the
                    original order appointing a receiver.
SUPREME COURT
      OF
    NEVADA

(01   1947A   ADP
receiver. Having considered the motion, opposition, and reply, this court
agrees with IBMS.
            NRAP 3A(b)(4) permits an appeal from a district court order
'appointing or refusing to appoint a receiver or vacating or refusing to
vacate an order appointing a receiver." This rules provides an exception to
the final judgment rule by allowing an appeal from an interlocutory order.
Therefore, the rule must be strictly construed.       Yonker Constr., Inc. v.
Hulme, 126 Nev. 590, 592, 248 P.3d 313, 314 (2010) ("Exceptions to the final
judgment rule are narrowly construed."). So construed, NRAP 3A(b)(4) does
not permit an appeal from a district court order appointing a successor
receiver. Other courts have reached similar conclusions. See City & Cty. of
San Francisco v. Shers, 46 Cal. Rptr. 2d 57 (Ct. App. 1995) (holding that a
statute allowing an appeal from "an order appointing a receivee does not
allow an appeal from an order appointing a successor receiver); Swate v.
Johnston, 981 S.W.2d 923, 925 (Tex. App. 1998) (concluding that a statute
allowing an interlocutory appeal from "an order appointing a receivee does
not allow an appeal from an order appointing a successor receiver); State v.
Superior Ct. of Spokane Cty., 34 P. 431 (1893) (holding that a statute
allowing an appeal "from an order appointing or removing or refusing to
appoint or remove a receiver," does not permit an appeal from an order
removing a receiver and appointing a more suitable person in his place); E.
H. Schopler, Annotation, Appealability of Order Appointing, or Refusing to
Appoint, Receiver, 72 A.L.R.2d 1009 § 2[a] (originally published in 1960)
(Irrespective of whether, as a general rule, an order appointing a receiver
is subject to direct appeal in a particular jurisdiction, it has been held, with
few exceptions, that an order merely substituting another receiver for one
already appointed is not so appealable.").
                           As no other statute or court rule appears to allow an appeal
                from the challenged order, see Brown v. MHC Stagecoach, LLC, 129 Nev.
                343, 345, 301 P.3d 850, 851 (2013) (this court "may only consider appeals
                authorized by statute or court rule"), this court lacks jurisdiction. The
                motion to dismiss is granted and this court
                            ORDERS this appeal DISMISSED.




                      A1045(.."-•°                            1/4.-Lt/AM)         , J.
                Stiglich                                   Silver




                cc:   Hon. Nancy L. Allf, District Judge
                      Paul M. Haire, Settlement Judge
                      Holland & Hart LLP/Las Vegas
                      Snell & Wilmer, LLP/Las Vegas
                      Gordon Law, LLC
                      McNutt Law Firm, P.C.
                      Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


0) 1947A
                                                     3